                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


ADAM A. LOCKE,

                      Plaintiff,

              v.                                           Case No. 17-C-1636

DAVID BETH,
LT. KLINKHAMMER, and
CO BEDFORD,

                      Defendants.


                                   DECISION AND ORDER


       Plaintiff Adam A. Locke, who is currently serving a federal prison sentence at

Leavenworth U.S. Penitentiary in Leavenworth, Kansas, filed this action pursuant to 42 U.S.C.

§ 1983, alleging that his civil rights were violated while in custody at the Kenosha County

Detention Center (KCDC). In particular, he asserts that, while he was incarcerated at KCDC from

June 12, 2017, to January 23, 2018, Correctional Officer Bedford sexually harassed him and

rubbed his erect penis on Locke’s buttocks and grinded on him several times during a pat-down.

He also alleges Sheriff Beth and Lieutenant Klinkhammer failed to intervene and protect him

from Bedford’s harassment. Presently before the court is the defendants’ motion for summary

judgment. For the following reasons, the motion will be granted and the case will be dismissed.

                                   PRELIMINARY MATTERS

       Before turning to the substance of the parties’ arguments, the court must address two

preliminary matters. First, the defendants argue that their proposed findings of fact must be

deemed admitted as uncontroverted for the purposes of summary judgment because Locke failed
to properly respond to them in accordance with Civil Local Rule 56. Pursuant to the local rules,

along with the motion for summary judgment, the moving party is required to file either a

statement of material facts to which the parties have stipulated or a statement of proposed material

facts as to which the moving party contends there is no material issue and that entitle it to judgment

as a matter of law. Civil L.R. 56(b)(1). The statement of proposed findings of fact is comprised

of numbered paragraphs containing short factual statements and specific references to affidavits,

declarations, parts of the record, and other supporting materials. Civil L.R. 56(b)(1)(C). The

defendants in this case submitted proposed findings of fact in support of their motion for summary

judgment in compliance with the local rules. ECF No. 65.

       The party opposing the motion must file a response to the moving party’s statement of

undisputed facts which is intended to make clear which, if any, of those facts are in dispute, and

to set forth any additional facts that bear on the motion. The opposing party’s response must

reproduce each numbered paragraph of the moving party’s statement of facts followed by a

response to each paragraph. Civil L.R. 56(b)(2)(B). If the fact is disputed, the party must include

a specific reference to an affidavit, declaration, or other part of the record that supports the claim

that a genuine dispute exists as to the fact stated by the moving party. Id. If the opposing party

believes there are additional facts that prevent the entry of summary judgment, he should include

a statement, consisting of short numbered paragraphs that set forth each additional fact and include

references to the affidavits, declarations, or other parts of the record that support the assertion.

Civil L.R. 56(b)(2)(B)(ii). The defendants, as required by this court’s local rules, included a copy

of Federal Rule of Civil Procedure 56, Civil Local Rule 7, and Civil Local Rule 56 in their motion

for summary judgment. Rather than respond to the defendants’ proposed findings of fact, Locke




                                                  2
submitted his own proposed findings of fact, but failed to explicitly cite to evidence supporting

his proposed findings, in violation of this court’s local rules.

        The Seventh Circuit has made clear that a “district court is not required to ‘wade through

improper denials and legal argument in search of a genuinely disputed fact.’” Smith v. Lamz, 321

F.3d 680, 683 (7th Cir. 2003) (quoting Bordelon v. Chi. Sch. Reform Bd. of Trs., 233 F.3d 524,

529 (7th Cir. 2000)). In this case, Locke received proper notice detailing how to respond to the

defendants’ proposed findings of fact in compliance with this court’s local rules. As a result, the

court will deem the defendants’ proposed findings of fact admitted for the purposes of summary

judgment, as no proper response has been provided, and will not consider Locke’s additional facts

because they do not comply with the local rules. Civil L.R. 56(b)(4) (E.D. Wis.); see also

Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 922 (7th Cir. 1994) (“We have . . . repeatedly

upheld the strict enforcement of [local] rules, sustaining the entry of summary judgment when the

non-movant has failed to submit a factual statement in the form called for by the pertinent rule

and thereby conceded the movant’s version of the facts.”); Cichon v. Exelon Generation Co.,

L.L.C., 401 F.3d 803, 809–10 (7th Cir. 2005) (“A district court does not abuse its discretion when,

in imposing a penalty for a litigant’s non-compliance with [the local rules], the court chooses to

ignore and not consider the additional facts that a litigant has proposed.”).

        Second, the defendants request that the court strike Locke’s response brief for exceeding

the page limits set forth in the local rules. Locke’s response brief is forty-three pages long, which

exceeds the thirty-page limit prescribed in the local rules. See Civil L.R. 56(b)(8)(A). Locke did

not seek prior approval of the court for exceeding the page limit in his brief. Although the court

will consider Locke’s brief in its entirety in this case, the rule will be enforced as to future filings.

With these considerations in mind, the court now turns to the instant motion.



                                                   3
                                        BACKGROUND

       At all times relevant to this case, Locke was incarcerated at KCDC from June 12, 2017,

through January 23, 2018. Defs.’ Proposed Findings of Fact (DPFOF) ¶ 1, ECF No. 65. His cell

was located in the H-East housing unit. Locke asserts that Bedford sexually harassed him from

July 2017 through January 2018 and conducted an inappropriate pat-search sometime between

August and October 2017.

       On January 2, 2018, Locke submitted a Prison Rape Elimination Act (PREA) grievance

concerning the alleged verbal sexual harassment and improper search conducted by Bedford

sometime between August 2017 and October 2017. Id. at ¶¶ 4–5. Corporal James Parker received

the PREA grievance on January 3, 2018, and immediately investigated the allegations. Id. at ¶ 6.

That same day, Parker interviewed Locke about his complaints and went through a PREA

checklist with him. Id. at ¶ 8. During the interview, Parker asked Locke if he could narrow down

the timeframe of the alleged pat-search incident. Locke indicated that the inappropriate pat-search

occurred between August 2017 and October 2017 but could not be more specific. He reported

that the pat-search took place as inmates returned from their evening meal while Bedford worked

as a dorm officer in the H-South unit and occurred in the H-South vestibule, the small area

between H-East, H-West, and the officer’s station. Locke alleges that Bedford randomly picked

him along with three other inmates to pat-search but has not identified those other inmates. Locke

stated that, during the pat-search, Locke felt Bedford’s erect penis go into his buttocks and felt

Bedford grind against him. Although he could not identify any witnesses of the incident, Locke

believed that the pat-down occurred within clear view of the security camera.

       Locke also reported to Parker that Bedford sexually harassed him from early July 2017

through January 3, 2018. He claimed that Bedford made sexual comments about sex with women,



                                                4
going to bars, pulling money from his pocket and showing it to inmates, and sexual gestures

regarding women. Parker asked Locke if Bedford ever engaged in a sexual act, made sexual

advances on him, displayed his genitals, or demanded that Locke touch him or expose himself.

Locke denied that Bedford engaged in this conduct, with the exception of the pat-search.

       Parker also asked Locke if he wanted to see a clinician or mental health counselor, and

Locke expressed an interest in doing so. But when given the opportunity to see a mental health

counselor on January 4, 2018, Locke refused to see the counselor because he did not feel

comfortable speaking to a male counselor about the events.

       After the interview, Parker used the detention center’s scheduling program to obtain the

exact dates that Bedford worked in H-South as a dorm officer between August and October 2017.

These dates included August 16, 17, 18, 23, and 28; September 5, 7, 10, 18, 20, and 24; and

October 6, 7, 9, 13, 15, 20, 22, 25, and 27. Id. at ¶ 22. Parker reviewed the security camera

footage for each of these dates. The security camera does not capture sound. None of the footage

showed Bedford conducting a pat-search of Locke or Bedford dancing in front of Locke’s cell

and flashing money. Parker concluded that Locke’s PREA allegations were unfounded.

       Bedford denies that he conducted an inappropriate pat-search of Locke. He has worked

at the KCDC for approximately 17 years. As a result, he is familiar with many inmates who are

repeatedly incarcerated or incarcerated for extended periods of time. Bedford maintains that he

strives to build and maintain a good rapport with inmates and engages in conversations that may

include “colorful” or “street” language to better relate to some inmates and create trust. He

acknowledges that most of the comments he made containing “colorful” or “street” language

occurred in the dining hall or in front of Locke’s cell to a group of inmates, so Locke may have

overheard the conversations. But Bedford never directed any of these conversations directly at



                                               5
Locke; never discussed any specifics regarding his sexual exploits with other women, paying for

sex, the size of his private parts, or his sexual desires with Locke; and never made sexual overtures

or gestures toward Locke, including pulling out money, rubbing his private area, twirling his hips

in a sexual manner, or winking in a sexual manner.

                                      LEGAL STANDARD

       Summary judgment is appropriate when the movant shows there is no genuine issue of

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). In

deciding a motion for summary judgment, the court must view the evidence and make all

reasonable inferences that favor them in the light most favorable to the non-moving party.

Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887, 893 (7th Cir. 2018) (citing Parker v.

Four Seasons Hotels, Ltd., 845 F.3d 807, 812 (7th Cir. 2017)). The party opposing the motion

for summary judgment must “submit evidentiary materials that set forth specific facts showing

that there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010)

(citations omitted). “[A] factual dispute is ‘genuine’ for summary judgment purposes only when

there is ‘sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

party.’” Outlaw v. Newkirk, 259 F.3d 833, 837 (7th Cir. 2001) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986)). “[A] ‘metaphysical doubt’ regarding the existence of a

genuine fact issue is not enough to stave off summary judgment, and ‘the nonmovant fails to

demonstrate a genuine issue for trial where the record taken as a whole could not lead a rational

trier of fact to find for the non-moving party.’” Id. (quoting Logan v. Commercial Union Ins. Co.,

96 F.3d 971, 978 (7th Cir. 1996)).

       “When the opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court should not adopt



                                                 6
that version of the facts for purposes of ruling on a motion for summary judgment.” Scott v.

Harris, 550 U.S. 372, 380 (2007). Where a video recording exists and “[t]here are no allegations

or indications that this videotape was doctored or altered in any way, nor any contention that what

it depicts differs from what actually happened,” a court must view “the facts in the light depicted

by the videotape.” Id. at 378–81. Summary judgment is properly entered against a party “who

fails to make a showing to establish the existence of an element essential to the party’s case, and

on which that party will bear the burden of proof at trial.” Austin v. Walgreen Co., 885 F.3d 1085,

1087–88 (7th Cir. 2018) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

                                             ANALYSIS

A. Failure to Protect

        Locke claims Beth and Klinkhammer failed to intervene and protect him from Bedford’s

harassment. Section 1983 does not provide a cause of action against an individual based upon

their supervisory role over another person. See Odogba v. Wis. Dep’t of Justice, 22 F. Supp. 3d

895, 909 (E.D. Wis. 2014) (citing Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981); Monell v. Dep’t

of Social Servs., 436 U.S. 657, 699 n.58 (1978); McKinnon v. City of Berwyn, 750 F.2d 1383,

1390 (7th Cir. 1994)). A defendant will only be liable under § 1983 if the conduct causing the

deprivation “occurs at his discretion or with his knowledge and consent.” Gentry v. Duckworth,

65 F.3d 555, 561 (7th Cir. 1995). In other words, the defendant “must know about the conduct

and facilitate it, approve it, condone it, or turn a blind eye.” Hildebrandt v. Ill. Dep’t. of Nat. Res.,

347 F.3d 1014, 1039 (7th Cir. 2003) (quoting Gentry, 65 F.3d at 561).

        Although Locke claims Corporal Parker read or reviewed his PREA grievance and

forwarded it along to an unknown officer, Locke offers no evidence that Beth or Klinkhammer

were involved in investigating his claims. Absent any involvement by Beth and Klinkhammer,



                                                   7
they cannot be held liable under § 1983. Because Locke has failed to demonstrate that he has

evidence of either involvement or knowledge on the part of these defendants, his claims against

them will be dismissed.

B. Sexual Harassment and Inappropriate Pat-Search

       Locke claims Bedford subjected him to sexual harassment and an inappropriate pat-search

while he was at KCDC in violation of his constitutional rights. The Eighth Amendment prohibits

the “unnecessary and wanton infliction of pain, thus forbidding punishment that is ‘so totally

without penological justification that it results in the gratuitous infliction of suffering.’” Calhoun

v. DeTella, 319 F.3d 936, 939 (7th Cir. 2003) (quoting Gregg v. Georgia, 428 U.S. 153, 173

(1976)). Claims of sexual harassment or abuse by correctional officers may be the basis of an

Eighth Amendment claim. Wood v. Beauclair, 692 F.3d 1041, 1046 (7th Cir. 2012). The test for

“determining whether a prisoner has suffered cruel and unusual punishment has two components,

one objective and one subjective.” Fillmore v. Page, 358 F.3d 496, 509 (7th Cir. 2004). The

plaintiff must establish the objective component by showing “the alleged wrongdoing was

objectively ‘harmful enough’ to establish a constitutional violation,” and the subjective element

by showing “the officials act[ed] with a sufficiently culpable state of mind.”            Hudson v.

McMillian, 503 U.S. 1, 8 (1992) (citation omitted).

       As to Locke’s claims of sexual harassment, allegations of verbal harassment generally do

not rise to the level of an Eighth Amendment violation. See DeWalt v. Carter, 224 F.3d 607, 612

(7th Cir. 2000) (“Standing alone, simple verbal harassment does not constitute cruel and unusual

punishment, deprive a prisoner of a protected liberty interest or deny a prisoner equal protection

of the laws.”); see also Beal v. Foster, 803 F.3d 356, 358 (7th Cir. 2015) (noting that “most verbal

harassment by jail or prison guards does not rise to the level of cruel and unusual punishment”).



                                                  8
Locke claims Bedford made sexual comments about sex with women and going to bars, made

sexual gestures regarding women, and pulled money from his pocket and showed it to inmates.

Bedford concedes that he uses “colorful” or “street language” in conversations in the dining hall

or in front of Locke’s cell with a group of inmates to build a good rapport with them but never

directed any of these conversations at Locke. Locke does not dispute that Bedford never engaged

in a sexual act, made sexual advances on him, displayed his genitals, or demanded that Locke

touch him or expose himself. Even accepting as true Locke’s assertion that Bedford made such

colorful comments, they do not amount to a constitutional violation. See Calhoun, 319 F.3d at

939 (noting that “not every psychological discomfort a prisoner endures amounts to a

constitutional violation”). Accordingly, the defendants’ motion for summary judgment will be

granted with respect to Locke’s sexual harassment claim.

       Locke also claims Bedford conducted an inappropriate pat-search when Bedford was a

dorm officer sometime between August and October 2017 during which Bedford rubbed his erect

penis into Locke’s buttocks and grinded on Locke several times. The Seventh Circuit has

recognized that the “unwanted touching of a person’s private parts, intended to humiliate the

victim or gratify the assailant’s sexual desires, can violate a prisoner’s constitutional rights

whether or not the force exerted by the assailant is significant.” Washington v. Hively, 695 F.3d

641, 643 (7th Cir. 2012) (citation omitted). While Bedford does not dispute that an inappropriate

pat-search could amount to a constitutional violation, he asserts that summary judgment is

appropriate here because Locke has failed to present evidence that a pat-down actually occurred.

       During the PREA investigation, Locke claimed that the pat-search took place sometime

between August and October 2017, when Bedford worked as a dorm officer in the H-South unit

and as inmates returned from their evening meal. Based on Locke’s report, Parker reviewed the



                                               9
security video footage of the dates during which Bedford was a dorm officer. In support of their

motion for summary judgment, the defendants have submitted camera footage of the twenty days

during the period in question that Bedford worked second shift hours as a dorm officer and

contend that this footage does not show Bedford pulling anyone out of line in the H-South

vestibule or conducting a pat-search.

       Locke concedes that this video footage establishes that the pat-search did not occur on one

of these twenty days when Bedford was a dorm officer. He now claims for the first time in his

response to the motion for summary judgment that the pat-search probably occurred when

Bedford worked as a movement officer, rather than as a dorm officer. The defendants do not

dispute that Bedford worked thirteen additional days during the relevant time period and that there

were four days in which Bedford was tasked with escorting the H-East unit to and from the dining

hall as a movement officer. The defendants assert, however, that KCDC only retained video

footage of the dates during which Bedford worked as a dorm officer based on Locke’s statements

during the PREA investigation and that Bedford’s assigned duties as a movement officer

prevented him from conducting inmate pat-searches in any event.

       Locke’s belated changes in his allegations fail as a matter of law because he cannot change

the factual premise of his claim at this late stage simply because the video disproves his case. The

defendants cannot be expected to defend against a set of new facts that were never raised prior to

Locke’s submission of his response brief. Because Locke has not presented evidence that an

inappropriate pat-search occurred when Bedford was a dorm officer during any time between

August and October 2017, the defendants’ motion for summary judgment will be granted. In any

event, because Locke failed to properly respond to the defendants’ proposed findings of fact,

Officer Bedford’s unequivocal statement that he never performed such a pat-down or conducted



                                                10
any inappropriate search of Locke stands uncontroverted. For this reason alone, summary

judgment in Bedford’s favor is required.

                                       CONCLUSION

       Based on the foregoing, the defendants’ motion for summary judgment (ECF No. 59) is

GRANTED and the case is dismissed. The Clerk is directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 8th day of February, 2019.

                                                 s/ William C. Griesbach
                                                 William C. Griesbach, Chief Judge
                                                 United States District Court




                                            11
